EXHIBIT 99.1 FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Katie Brazel Executive Vice President, Chief Financial Officer and Fleishman Hillard Chief Operating Officer Phone: 404-739-0150 Phone: 770-419-3355 CryoLife Reports Record Quarterly Revenues of $28.2 Million Company posts fully diluted earnings per share of $0.09 for second quarter of 2009; Revenues increased 6 percent sequentially for second quarter of 2009 compared to first quarter of 2009 ATLANTA, GA…(July 30, 2009)…CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and cardiovascular tissue processing company, announced today that revenues for the second quarter of 2009 increased 4 percent to a quarterly record of $28.2 million compared to $27.2 million for the second quarter of 2008.Excluding orthopaedic tissue processing revenues of $44,000 and $297,000 for the second quarters of 2009 and 2008, respectively, revenues increased 5 percent for the second quarter of 2009. Operating income for each of the second quarters of 2009 and 2008 was $4.2 million.Operating margin was 15 percent for each of the second quarters of 2009 and 2008. Net income for the second quarter of 2009 was $2.5 million, or $0.09 per basic and fully diluted common share, compared to $3.9 million, or $0.14 per basic and fully diluted common share for the second quarter of 2008.The Company’s effective income tax rate was 41 percent for the second quarter of 2009, compared to 6 percent for the second quarter of 2008.The Company’s effective income tax rate was lower in 2008 due to the valuation allowance on the Company’s deferred tax assets during 2008.If the Company had recorded 2008 income taxes at a normalized 41 percent effective tax rate, net income for the second quarter of 2008 would have been $2.4 million and fully diluted earnings per share would have been $0.09. Revenues for the first six months of 2009 increased 4 percent to $54.9 million compared to $52.7 million for the first six months of 2008.Excluding orthopaedic tissue processing revenues of $129,000 and $624,000 for the first six months of 2009 and 2008, respectively, revenues increased 5 percent for the first six months of 2009. Operating income increased 11 percent for the first six months of 2009 to $7.7 million compared to $6.9 million for the first six months of 2008.Operating margin increased to 14 percent for the first six months of 2009 compared to 13 percent for 2008. Net income for the first six months of 2009 was $4.5 million, or $0.16 per basic and fully diluted common share, compared to $6.7 million, or $0.24 per basic and fully diluted common share for the first six months of 2008. If the Company had recorded 2008 income taxes at a normalized 41 percent effective tax rate, net income for the first six months of 2008 would have been $4.1 million and fully diluted earnings per share would have been $0.15.The Company has net operating loss carryforwards that will largely reduce required cash payments for federal and state income taxes for the 2009 tax year. Tissue processing revenues for the second quarter of 2009increased 3 percent to $14.1 million compared to $13.7 million for the second quarter of 2008.
